DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The reference citations grounding the instant rejection differ from those in the prior action on the merits (see the non-final Office Action mailed 26 July 2021); consequently Applicant’s arguments have been rendered moot.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such a claim limitation is: 
a display unit in claim 1, 8, 17, and 20, plainly interpreted to be a unit or means for providing a display.  However, in light of the specification, a display unit is interpreted to be a structure on which a row and column matrix of three-color pixels of organic EL elements, LCD elements, or plasma elements is formed (see [0019]-[0020], [0109], [0113]), which one of ordinary skill in the art before the effective filing date would have inferred to be a display panel. 

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 10, and 20, and any respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
Independent claims 1, 8, 10, and 20 all describe straight line wirings each being composed of a plurality of thin metal wires arranged in parallel in one direction, which “are overlapped in two or more directions”.  No figure illustrates a wire disposed along one direction being overlapped by anything in two or more different directions.  With reference to Fig. 29, the written description states “a wiring pattern in which straight line wirings 21 each being composed of a plurality of thin metal wires 14 arranged in parallel in one direction are overlapped in two or more directions” at [0266].  Fig. 29 shows an element 21 in parenthesis with reference to wire 21f, which extends in a first direction, being overlapped only by wire 21e, which extends only in a single second direction, rendering the description incomplete, unclear, and inexact in describing what elements extend in two or more directions different from the first direction and which overlap wire 21f. 
Examination is advanced presuming the clause “a wiring pattern in which straight line wirings each being composed of a plurality of thin metal wires arranged in parallel in one direction are overlapped in two or more directions” describes a wiring pattern in which a straight wiring segment 21e in a second direction crosses over a straight wiring segment 21f extending in a first direction, as is shown in the instant application’s Fig. 29. 
Independent claims 1, 8, 10, and 20 all describe a separate-direction non-equal pitch wiring pattern without fully, clearly, and exactly describing what direction the separate-direction non-equal pitch wiring pattern differs from, and what pitch wiring the separate-direction non-equal pitch wiring pattern differs from.  
Examination is advanced presuming a separate-direction wiring pattern refers to  a straight wiring segment 21e, and presuming a pitch of the separate-direction wiring pattern refers a distance between any two adjacent straight wiring segments 21e and differs from a distance between any two straight line wiring segments 21f (see the instant application’s Fig. 29). 
Applicant may explain how the claimed feature can be interpreted to fully, clearly, and exactly describe a structure, along with point citation to supporting passages in the written description and features apparent in the figures; may amend the claims to fully, clearly, and exactly describe what features are different in direction and pitch; may amend the claims to remove reference to “a separate-direction non-equal pitch wiring pattern”; or may cancel the affected claims. 
Independent claims 1, 8, and 20 all describe a horizontal direction without fully, clearly, and exactly describing a horizontal direction.  The written description refers to a horizontal axis direction in Fig. 2 absent any feature called out as a horizontal axis, and goes on to state that any direction of the pixel array pattern may (permissive, not exclusive language) be a horizontal line, and if a case arises in which a pixel array is a horizontal line, then the pixel array is on the horizontal axis (see [0134]), but a statement exclusively limiting a horizontal line to a particular pixel array line is not apparent in the specification. 

Applicant may explain how the claimed feature can be interpreted to fully, clearly, and exactly describe a horizontal line, along with point citation to supporting passages in the written description and features apparent in the figures; may amend the claims to fully, clearly, and exactly describe a horizontal line; may amend the claims to remove reference to a “horizontal line”; or may cancel the affected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC § 103 as being unpatentable over Iwami979 (Iwami, Kazuchika, et al., US 20150015979 A1) in view of Satou (Satou, Tasuku, US 20160274703 A1), and further in view of Ohtani (Ohtani, Sumio, et al., US 20130242485 A1). 
Regarding claim 1 (currently amended, as interpreted given the 112(a) issue), Iwami979 discloses a conductive member (Iwami979, describing a conductive film containing a pattern or a mesh of thin metal wires formed on transparent substrate; see [0013]) comprising 

wherein the wiring portion has a wiring pattern in which straight line wirings each being composed of a plurality of thin metal wires arranged in parallel in one direction are overlapped in two or more directions (Iwami979 describes a straight line thin metal wire 14 extending in one direction and overlapped by other straight line thin metal wires extending in a second direction different from the first direction; see Fig. 1, [0043], [0044]), 
wherein the wiring pattern is a 
wherein the conductive member is to be provided on a display unit of a display device, wherein the wiring pattern is overlapped on a pixel array pattern of the display 
wherein a moiré evaluation value in the 
and wherein the moiré evaluation value is a sum of intensities of frequency components of moiré obtained by applying human's visual response characteristics to frequency components of the moiré calculated from frequency components of 2-dimensional Fourier frequency distributions of transmittances of the wiring patterns and frequency components of a 2-dimensional Fourier frequency distribution of a luminance or a transmittance of the pixel array pattern (Iwami979 describes iteratively evaluating different wiring patterns to be superposed on a display by performing a two-dimensional Fourier transform on the transmittance image data of the wiring pattern and the 
Iwami979 differs from the instant invention only in that Iwami979 does not explicitly disclose: a separate-direction non-equal wiring pitch in a second direction. 
However, in an analogous field of endeavor, Satou discloses a conductive member (Satou; see [0003]) containing 
a separate-direction non-equal wiring pitch in a second direction (Satou shows a plurality of first or x1 direction bold lines at a first pitch being crossed, or overlapped by a plurality of second, or y2 direction bold and not-bold lines at a second, different pitch; see Fig. 10). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Iwami979’s conductive member containing a wiring portion formed of a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction, with Satou’s conductive member containing a separate-direction non-equal wiring pitch in a second direction, especially when considering the motivation to modify Iwami979 with Satou arising from Satou’s stated solution to the severe problem of periodic interference, or moiré (Satou; see [0012]-[0013]). 

Regarding claim 2 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 1, 
wherein the visual response characteristics are given by a visual transfer function VTF represented by Expression (1): 
k ≤ log(0.238/0.138)/0.1
VTF=1 
k > log(0.238/0.138)/0.1
VTF=5.05e.sup.−0.138k(1−e.sup.0.1k) . . . (1), 
and k = πdu/180, 
where log is a natural logarithm, k is a spatial frequency defined by solid angle (cycle/deg), u is a spatial frequency defined by length (cycle/mm), and d is an observation distance (mm) within a range of 100 mm to 1000 mm (Iwami979 describes the above relationship; see Fig. 6, [0103]-[0104]; one of ordinary skill in the art before 
The motivation to combine presented prior applies equally here.
Regarding claim 3 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 1, 
wherein an observation distance in the visual response characteristics is a certain distance in a range from 300 mm to 800 mm (Iwami979 describes an observation distance of 300 mm; see [0104]-[0105]). 
The motivation to combine presented prior applies equally here.
Regarding claim 6 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 1, 
wherein the moiré evaluation value is derived by a non-linear sum of the intensities of the frequency components of the moiré (Iwami979 describes a non-linear sum of the intensities of the frequency components; see [0092], [0094]-[0096], [0107]). 
The motivation to combine presented prior applies equally here.
Regarding claim 7 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 1, 
wherein the moiré evaluation value also includes frequency components of the moiré calculated from a frequency of 0 of the pixel array pattern and the frequency components of the wiring pattern (Iwami979; see [0105]-[0106]). 
The motivation to combine presented prior applies equally here.
Regarding claim 9 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 1, 

The motivation to combine presented prior applies equally here. 
Regarding claim 19 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose 
a touch panel (Iwami979; see [0072]) using 
the conductive member according to claim 1 (see Regarding claim 1, above). 
The motivation to combine presented prior applies equally here.
Regarding claim 4 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 1, 
wherein assuming that the moiré evaluation value is 1, the moiré evaluation value 1 is derived from an intensity of each frequency component of the moiré by Expression (2):
1=(Σ(R[i]).sup.x).sup.1/x . . . (2), 
where R[i] is an intensity of an i-th frequency component of moiré, and the order x is a certain value in a range of 1 to 4 (Iwami979; see [0092], [0094]-[0096]).
The motivation to combine presented prior applies equally here.
Regarding claim 5 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 4, 
wherein the order x is 2 (Iwami979; see [0092], [0094]-[0096]).
The motivation to combine presented prior applies equally here.
Regarding claim 17 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose a display device comprising: 

and the conductive member according to claim 1, which is provided on the display unit (see Regarding claim 1, above). 
The motivation to combine presented prior applies equally here.
Regarding claim 18 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the display device according to claim 17, 
wherein the display unit is an organic EL display (OELD) (Iwami979 describes an organic EL display; see [0039]), 
and the pixel array patterns for at least two colors of red (R), green (G), and blue (B) are different ((Iwami979 describes a red sub-pixel 32r, a green sub-pixel 32g, and a blue sub-pixel 32b; see [0068]).
The motivation to combine presented prior applies equally here.
Regarding claim 8 (currently amended, as interpreted given the 112(a) issue), Iwami979 discloses a conductive member (Iwami979, describing a conductive film containing a pattern or a mesh of thin metal wires formed on transparent substrate; see [0013]) comprising 
a wiring portion which is composed of a plurality of thin metal wires (Iwami979 describes a conductive film 10 having a conductive portion, or a wiring portion 16 containing a plurality of thin metal wires 14; see Fig. 1, [0041], [0043]), 
wherein the wiring portion has a wiring pattern in which straight line wirings each being composed of a plurality of thin metal wires arranged in parallel in one direction are overlapped in two or more directions (Iwami979 describes a straight line thin metal wire 
wherein the wiring pattern is a 
wherein the conductive member is to be provided on a display unit of a display device, wherein the wiring pattern is overlapped on a pixel array pattern of the display unit (Iwami979 describes a conductive film applied to a display unit, overlapping a pixel array pattern; see Fig. 4, [0064], [0067], [0068]), 
and wherein the conductive member further has at least one of the following configurations (1) to (4): 
(1) an intensity of a frequency component of the moiré that contributes most to the moiré in the separate-direction non-equal pitch wiring pattern is less than an 
(2) a frequency of a frequency component of the moiré that contributes most to the moiré in the separate-direction non-equal pitch wiring pattern is greater than a frequency of a frequency component of the moiré that contributes most to the moiré in a first omnidirectional-equal pitch wiring pattern in which a direction of each straight line wiring and a wiring density per unit area are the same as those of the separate-direction non-equal pitch wiring pattern, or a second omnidirectional-equal pitch wiring pattern in which a direction of each straight line wiring is different from that of the separate-direction non-equal pitch wiring pattern but a number of the straight line wirings and a wiring density per unit area are the same as those of the separate-direction non-equal pitch wiring pattern (Iwami979 describes a non-linear sum of the intensities of the frequency components; see [0092], [0094]-[0096], [0107]; Satou; see Fig. 7); 
(3) a moiré evaluation value in the separate-direction non-equal pitch wiring pattern is less than a moiré evaluation value in a first omnidirectional-equal pitch wiring pattern in which a direction of each straight line wiring and a wiring density per unit area are the same as those of the separate-direction non-equal pitch wiring pattern, or a 

Iwami979 differs from the instant invention only in that Iwami979 does not explicitly disclose: a separate-direction non-equal wiring pitch in a second direction.
Satou discloses a conductive member (Satou; see [0003]) containing 
a separate-direction non-equal wiring pitch in a second direction (Satou shows a plurality of first or x1 direction bold lines at a first pitch being crossed, or overlapped by a plurality of second, or y2 direction bold and not-bold lines at a second, different pitch; see Fig. 10). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Iwami979’s conductive member containing a wiring portion formed of one of multiple configurations containing a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction, with Satou’s conductive member containing a separate-direction non-equal wiring pitch in a second direction, especially when considering the motivation to modify Iwami979 with Satou arising from Satou’s stated solution to the severe problem of periodic interference, or moiré (Satou; see [0012]-[0013]). 
The obviousness of the Iwami979 and Satou combination is bolstered and further motivated by Ohtani’s disclosure of a plurality of first direction D2 wires 420 having a first pitch P2 overlapped by a plurality of second direction D1 wires 410, a number of which have a second pitch P1 different from pitch P2, and a number of which have a third pitch S2 different from pitches P2 and P1.  One of ordinary skill in the art before the effective filing date would have a reasonable expectation of certain success in implementing a wiring pattern having a plurality of first direction wires of a first pitch P2 
Regarding claim 10 (original, as interpreted given the 112(a) issue), Iwami979 discloses a conductive member (Iwami979, describing a conductive film containing a pattern or a mesh of thin metal wires formed on transparent substrate; see [0013]) comprising
a wiring portion which is composed of a plurality of thin metal wires (Iwami979 describes a conductive film 10 having a conductive portion, or a wiring portion 16 containing a plurality of thin metal wires 14; see Fig. 1, [0041], [0043]), 
wherein the wiring portion has a wiring pattern in which straight line wirings each being composed of a plurality of thin metal wires arranged in parallel in one direction are overlapped in two or more directions (Iwami979 describes a straight line thin metal wire 14 extending in one direction and overlapped by other straight line thin metal wires extending in a second direction different from the first direction; see Fig. 1, [0043], [0044]), 
wherein the wiring pattern is a 
Iwami979 differs from the instant invention only in that Iwami979 does not explicitly disclose: a separate-direction non-equal wiring pitch in a second direction, and repetitive pitches of a predetermined number of the thin metal wires are equal pitches, and respective pitches of the predetermined number of the thin metal wires are non-equal pitches.
However, in an analogous field of endeavor, Satou discloses a conductive member (Satou; see [0003]) containing 
a separate-direction non-equal wiring pitch in a second direction (Satou shows a plurality of first or x1 direction bold lines at a first pitch being crossed, or overlapped by a plurality of second, or y2 direction bold and not-bold lines at a second, different pitch; see Fig. 10), 
and one or more first direction pitches being the same, and one or more second direction pitches being different from the first direction pitches (Satou describes a plurality of first direction thin metal wires having a same first pitch, and a plurality of second, different direction thin metal wires having a pitch which differs from the first pitch; see Fig. 10). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Iwami979’s conductive member containing a wiring portion formed of one of multiple configurations containing a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines 
The obviousness of the Iwami979 and Satou combination is bolstered and further motivated by Ohtani’s disclosure of a plurality of first direction D2 wires 420 having a first pitch P2 overlapped by a plurality of second direction D1 wires 410, a number of which have a second pitch P1 different from pitch P2, and a number of which have a third pitch S2 different from pitches P2 and P1.  One of ordinary skill in the art before the effective filing date would have a reasonable expectation of certain success in implementing a wiring pattern having a plurality of first direction wires of a first pitch P2 overlapped by a plurality of second direction wires of a second and a third pitch different from the first pitch and each other given Ohtani’s disclosure.
Regarding claim 11 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 10, 
wherein in a straight line wiring in a direction in which an average pitch is the narrowest among the straight line wirings in two or more directions, repetitive pitches of a predetermined number of the thin metal wires are equal pitches, and respective pitches of the predetermined number of the thin metal wires are non-equal pitches (Satou describes a plurality of second, different direction thin metal wires having a 
The motivation to combine presented prior applies equally here. 
Regarding claim 12 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 10, 
wherein the predetermined number is equal to or less than 16 (Satou; see Fig. 10). 
The motivation to combine presented prior applies equally here.
Regarding claim 16 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 10, 
wherein an average pitch of the straight line wiring in at least one direction among the straight line wirings overlapped in the two or more directions is in a range of 30 μm to 300 μm (Iwami979 describes a straight line thin metal wire 14 extending in one direction and overlapped by other straight line thin metal wires extending in a second direction different from the first direction; see Fig. 1, [0043], [0044]; Satou describes equal to or greater than 50 μm and equal to or less than 400 μm; see [0025]). 
The motivation to combine presented prior applies equally here.
Regarding claim 13 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 10, 
wherein the wiring portion has a wiring pattern in which the straight line wirings are overlapped in two directions (Iwami979 describes a straight line thin metal wire 14 extending in one direction and overlapped by other straight line thin metal wires 
The motivation to combine presented prior applies equally here. 
Regarding claim 14 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 13, 
wherein the wiring pattern in which the straight line wirings are overlapped in two directions is bilaterally asymmetric (Iwami979; see Fig. 10). 
The motivation to combine presented prior applies equally here.
Regarding claim 15 (original, as interpreted given the 112(a) issue), Iwami979, Satou, and Ohtani disclose the conductive member according to claim 13, 
wherein an angle formed by the straight line wirings in the two directions is in a range of 40 degrees to 140 degrees (Satou; see Fig. 5, [0063]-[0065]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 20 (currently amended, as interpreted given the 112(a) issue), Iwami797 discloses a method of producing a wiring pattern of a conductive member (Iwami797; see [0002]) which is 
provided on a display unit of a display device (Iwami979 describes a conductive film applied to a display unit, overlapping a pixel array pattern; see Fig. 4, [0064], [0067], [0068])
and has a wiring portion that is composed of a plurality of thin metal wires (Iwami979 describes a conductive film 10 having a conductive portion, or a wiring portion 16 containing a plurality of thin metal wires 14; see Fig. 1, [0041], [0043]), 

in which the wiring pattern is overlapped on the pixel array pattern of the display unit, and is a
the method comprising: acquiring a transmittance of the wiring pattern and a luminance or a transmittance of the pixel array pattern (Iwami979 at step S10; see Fig. 6, [0087]); 

calculating respective frequency components of moiré from frequency components of the 2-dimensional Fourier frequency distribution of the transmittances of the wiring patterns and frequency components of the 2-dimensional Fourier frequency distribution of the luminance or the transmittance of the pixel array pattern (Iwami979 at step S14; see Fig. 6, [0095]); 
applying human's visual response characteristics to the calculated respective frequency components of the moiré so as to obtain a moiré evaluation value, which is a sum of intensities of the respective frequency components (Iwami979 at step S18; see Fig. 6, [0107]); 
and producing the 
Iwami979 differs from the instant invention only in that Iwami979 does not explicitly disclose: a separate-direction non-equal wiring pitch in a second direction.
However, in an analogous field of endeavor, Satou discloses a conductive member (Satou; see [0003]) containing 
a separate-direction non-equal wiring pitch in a second direction (Satou shows a plurality of first or x1 direction bold lines at a first pitch being crossed, or overlapped by a plurality of second, or y2 direction bold and not-bold lines at a second, different pitch; see Fig. 10). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Iwami979’s method for providing a conductive member containing a wiring portion formed of a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction, with Satou’s conductive member containing a separate-direction non-equal wiring pitch in a second direction, especially when considering the motivation to modify Iwami979 with Satou arising from Satou’s stated solution to the severe problem of periodic interference, or moiré (Satou; see [0012]-[0013]). 
The obviousness of the Iwami979 and Satou combination is bolstered and further motivated by Ohtani’s disclosure of a plurality of first direction D2 wires 420 having a first pitch P2 overlapped by a plurality of second direction D1 wires 410, a number of which have a second pitch P1 different from pitch P2, and a number of which have a third pitch S2 different from pitches P2 and P1.  One of ordinary skill in the art before the effective filing date would have a reasonable expectation of certain success in implementing a wiring pattern having a plurality of first direction wires of a first pitch P2 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Donnelly; Sean M., et al., US 20160170517 A1, describes a conductive member containing a wiring portion formed of a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction (see Fig. 3D); 
Ishizaki; Koji, et al., US 20170285802 A1, describes a conductive member containing a wiring portion formed of a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction (see Fig. 16); 
Guard; David Brent, et al., US 20170315656 A1, describes a conductive member containing a wiring portion formed of a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction (see Fig. 6); 
Yoshiki; Takanobu, US 20180024689 A1, describes a conductive member containing a wiring portion formed of a plurality of parallel, thin metal lines extending in a first direction and crossed, or overlapped by a plurality of parallel, thin metal lines extending in a second, different direction (see Fig. 8); 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Michael J Eurice/Primary Examiner, Art Unit 2693